On Petition for Rehearing.
Lotz, C. J.
The appellant insists that the court failed to dispose of two of his contentions on the former hearing.
The appellee’s claim was not-filed thirty days’before the final settlement of the estate, and it is insisted that it was barred under the provisions of section 2465, Burns’ R. S. 1894 (2310, Horner’s R. S. 1896), see, also, Roberts v. Spencer, 112 Ind. 81; Schrichte v. Stites’ *495Estate, 127 Ind. 427. It appears, however, that there were pending, exceptions to the confirmation of the report by interested parties, and the appellee had prepared and was ready to show to the court certain reasons why his claim should be allowed, notwithstanding the filing of the report, when it was agreed between the appellant’s counsel and appellee’s counsel that if. appellee would refrain from and withdraw the showing and not attempt to prevent the confirmation of the report, that appellee’s rights to have his claim allowed should not be prejudiced in the least, and that the same might be heard and tried; that acting upon this agreement the appellee did not present his showing and allowed the report to be heard.
Whether or not this showing is sufficient to avoid the statute, we need not determine. In his original brief the appellant did not. discuss the effect of this agreement. -This language is used: “We simply call the attention of the court to the statement and desire it to give full force to our agreement and express the hope that it will not be necessary to consider this question.”
A party cannot be regarded as having stated a point when he does no more than assert in general terms that a ruling is erroneous. He must point out specifically wherein the ruling complained of is erroneous. A mere general assertion that a ruling is erroneous is not the making of a point. Louisville, etc., R. R. Co. v. Berry, 9 Ind. App. 63, 71. We did not dispose of this question on the former hearing for the reason that we did not consider the point made.
On the trial of the cause, the appellant offered in evidence a contract of settlement made between the appellant’s decedent and the appellee in which the appellee made no claim for the services now in controversy. This offer was excluded. The settlement, *496however, was made by the decedent as trustee and the appellee, as manager, of the Fort Wayne Lumber Company and not by either of them in his individual capacity. There was no error in excluding it Petition overruled.